DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
With regards to the 112a and 112b rejection concerning the ‘kinetic algorithm’ language. While these terms separately (i.e. the term ‘kinetic’ and then the term ‘algorithm’) might be known to one of ordinary skill in the art. The combination of such is not defined or provided any description within Applicant’s disclosure. Applicant’s disclosure provides no details regarding what the ‘kinetic algorithm’ encompasses within the scope of the invention. One of ordinary skill in the art when viewing Applicant’s disclosure wouldn’t not know what Applicant intends for ‘kinetic algorithm’ to mean. One of ordinary skill in the art would know what the term ‘kinetic’ means and the term ‘algorithm’ but not what ‘kinetic algorithm’ means in the scope of Applicant’s invention. Applicant’s specification provides no insight into what this term can mean. Examiner further notes for example Hansen et al. (US 2015/0257682) in a similar field of endeavor which uses the term ‘kinetic algorithm’ but Hansen also provides details regarding what this kinetic algorithm can encompass (See Paragraphs 0027-0053). This algorithm provided by Hansen is not a standardized algorithm. In contrast Applicant’s specification provides no details regarding the claimed ‘kinetic algorithm’.

With regards to the 112b rejection concerning the parenthesis language. Applicant has made the claim further indefinite by putting the terms within quotations as well. The term being within quotations makes it unclear whether it is meant to be included within the claim or not. Examiner will withdraw the 112b should the claim language be parenthesis only.
Applicant’s amendments have overcome the 35 U.S.C. 103 rejection.
Response to Amendment
Claim Objections
Claim 1 objected to because of the following informalities:
In Line 9 of claim 1 and line 11 of claim 9: ‘device that receives data’ should read ‘configured to receive data’
In line 11 of claim 1 and line 13 of claim 9: ‘programmed to create’ should read ‘programmed and configured to’
In line 18 of claim 1 and line 19 of claim 9: ‘microprocessor to provide’ should read ‘microprocessor and configured to provide’
In line 24 of claim: ‘device facilitates bidirectional’ should read ‘device and configured to facilitate bidirectional’
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘an inertial measurement unit’ in claims 1 and 9
-‘an optical sensor’ in claims 1 and 9
-‘a tactile output device’ in claim 1
-‘an output device’ in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite ‘a kinetic algorithm’ but Applicant’s specification provides no details on what this algorithm comprises. There is no description or disclosure corresponding to what Applicant intends for ‘kinetic algorithm’ to mean. Examiner further notes for example Hansen et al. (US 2015/0257682) which uses the term ‘kinetic algorithm’ but Hansen also provides details regarding what this kinetic algorithm can encompass (See Paragraphs 0027-0053). This algorithm provided by Hansen is not a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘(“IMU”)’ and it is unclear whether the recitation within quotations is meant to be included in the claim or not. Examiner will withdraw the 112b should the claim language be parenthesis only.
Claim 1 recites ‘a kinetic algorithm’ but Applicant’s specification provides no details on what this algorithm comprises. It is therefore unclear exactly what is meant by ‘kinetic algorithm’. Applicant’s argument seem to assert that ‘kinetic algorithm’ can be any set of equations or rules related to the relationships of movement to forces and torques which thus leaves the claimed indefinite because there can be infinite number of different sets of equations or rules depending on the situation and desired analysis. Applicant’s specification does not provide any details regarding any specific set of equations or rules. For the purposes of this examination it will be treated as generic data analysis or processing.
Claim 3 recites the limitation "the other IMU device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes ‘the other IMU device’ can refer to any number of elements and is not clearly tied to ‘another IMU device’. Examiner suggests 
Claim 9 recites ‘(“IMU”)’ and it is unclear whether the recitation within quotations is meant to be included in the claim or not. Examiner will withdraw the 112b should the claim language be parenthesis only.
Claim 9 recites ‘a kinetic algorithm’ but Applicant’s specification provides no details on what this algorithm comprises. It is therefore unclear exactly what is meant by ‘kinetic algorithm’. Applicant’s argument seem to assert that ‘kinetic algorithm’ can be any set of equations or rules related to the relationships of movement to forces and torques which thus leaves the claimed indefinite because there can be infinite number of different sets of equations or rules depending on the situation and desired analysis. Applicant’s specification does not provide any details regarding any specific set of equations or rules. For the purposes of this examination it will be treated as generic data analysis or processing.
Allowable Subject Matter
Claims 1-7, 9-10, and 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is the combination of the Guillaume et al. (US 2010/0286950) in view of Lucas et al. (US 2015/0022362) references. While the combination of references teach an inertial measurement unit, an optical sensor, a microprocessor, a power source, and a tactile feedback device they do not reasonably teach the orientation/positioning of the element relative to each other and the knee of a user nor do they fully indicate proper/improper movements of the knee tied to tactile feedback.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen (US 2015/0257682) and Ronchi (US 2015/0272484). See attached 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791